Citation Nr: 1619803	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-45 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total evaluation for convalescence following a hernia repair surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989 and from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an October 2014 decision, the Board denied the claim of entitlement to a temporary total evaluation for convalescence following a hernia repair surgery.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued an August 2015 Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the Joint Motion.  In September 2015, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an August 2015 Joint Motion, the parties found that the Board relied on an inadequate June 2010 VA medical opinion that concluded that the Veteran's hernia repair surgery was less likely than not related to his service-connected irritable bowel syndrome (IBS).  The parties found that the June 2010 VA opinion was inadequate because the VA examiner failed to consider relevant evidence in determining whether the Veteran's hernia repair surgery was related to his service-connected IBS.  

The parties specifically noted that the June 2010 VA opinion did not adequately consider the following: (a) the Veteran's testimony during the December 2011 RO hearing that he felt a rip occur when he was bearing down on the toilet and that his bearing down caused a rip from which the hernia eventually protruded, (b) the December 2009 emergency room note showing that the Veteran had a palpable hernia in the right lower quadrant of the abdominal, and (c) the diagnoses noted in the February 2010 operative report.  The parties focused on two diagnoses in the February 2010 operative report: (1) pre-operative diagnosis of ventral incisional hernia and (2) post-operative diagnosis of umbilical hernia.  Furthermore, to draw a distinction between the two diagnoses, the parties provided definitions for the pre-operative diagnosis and the post-operative diagnosis.

In September 2015, the Board remanded this matter to obtain an addendum opinion from the VA examiner who conducted the June 2010 VA examination to determine whether it is at least as likely as not that the Veteran's hernia repair surgery was caused by or related to his service-connected IBS.  The September 2015 Board remand directed the VA physician to consider and discuss all pertinent medical and lay evidence of record, to include the February 2010 post-operatively diagnosis, umbilical hernia, and the Veteran's testimony during the December 2011 RO hearing.

Crucially, the September 2015 Board remand directives did not specifically direct the VA physician to address the December 2009 emergency room note or the February 2010 pre-operative diagnosis of ventral incisional hernia.

In November 2015, a VA physician, who conducted the June 2010 VA opinion, opined that the Veteran's hernia repair surgery was not related to his service-connected IBS.  The physician briefly mentioned the December 2009 emergency room note, and discussed the post-operative diagnosis of umbilical hernia, and the Veteran's December 2011 RO hearing testimony.  However, the physician did not address the pre-operative diagnosis of ventral incisional hernia.  Furthermore, the physician's rationale is largely based on the Veteran credibility, rather than the pertinent medical findings. 

In light of the above, the Board finds that a remand is necessary to obtain an opinion by an appropriate specialist to ensure compliance with the August 2015 Joint Motion. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a VA gastroenterologist.  

Following a review of the claims file, the gastroenterologist should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hernia repair surgery was caused by or related to his service-connected irritable bowel syndrome.

In rendering the opinion, the gastroenterologist should consider and discuss all pertinent medical and lay evidence to specifically include the following: 

A.  The Veteran's testimony during the December 2011 RO hearing that he felt a rip occur when he was sitting on the toilet, bearing down, and that his bearing down caused a rip from which the hernia eventually protruded,

B.  The December 2009 emergency room note that found that the Veteran had a palpable hernia in the right lower quadrant of the abdominal, and

C.  The diagnoses noted in the February 2010 operative report, specifically the pre-operative diagnosis of ventral incisional hernia and the post-operative diagnosis of umbilical hernia. 

A complete rationale should accompany any opinion provided.
2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



